Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NANOPARTICLE COMPOSITIONS AND METHODS FOR ENHANCING LEAD-ACID BATTERIES

Examiner: Adam Arciero	S.N. 17/216,996	Art Unit 1727	        July 27, 2022

DETAILED ACTION
The Application filed on March 30, 2021 has been received. Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (JP 2006-351465A; using machine translation for citation purposes).
As to Claims 1-2, 10 and 15-16, Hamada et al. discloses a method of improving performance of a lead-acid battery, comprising: providing a battery having a positive and negative electrode with an electrolyte solution, adding silver nanoparticles (particle size of 3.5-8 nm) to the electrolyte solution to bring the concentration of silver nanoparticles to be between 0.0001-0.1 parts for 100 parts of solvent by weight (this corresponds to between 1-1000ppm in the colloidal solution, which is then added to the electrolyte in an amount of 2.5-5 wt% which leads to a final concentration of silver in the electrolyte to be between 24-48 ppm falling within the claimed range) (paragraphs 1-2, 5, 9, 12-13, 15).
As to Claim 3, it is the position of the Office that the addition of the nanoparticles to the electrolyte solution inherently increases a fully charged resting voltage of the battery given that the method and materials of Hamada and the present invention are the same. See MPEP 2112.
As to Claim 4, it is the position of the Office that the addition of the nanoparticles to the electrolyte solution inherently increases a cranking amps rating of the battery given that the method and materials of Hamada and the present invention are the same. See MPEP 2112.
As to Claim 5, it is the position of the Office that the addition of the nanoparticles to the electrolyte solution inherently increases a reserve capacity of the battery given that the method and materials of Hamada and the present invention are the same. See MPEP 2112.
As to Claim 6, it is the position of the Office that the addition of the nanoparticles to the electrolyte solution inherently increases the average cell voltage of the battery by the claimed amount given that the method and materials of Hamada and the present invention are the same. See MPEP 2112.
As to Claim 14, Hamada discloses wherein the battery can be recharged, which is intrinsically done by applying a voltage (paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2006-351465A; using machine translation for citation purposes) in view of Kozawa et al. (JP 2007-109618A; using machine translation for citation purposes).
As to Claims 7 and 17, Hamada does not specifically disclose wherein the nanoparticles comprise gold.
However, Kozawa teaches of a lead-acid battery, comprising an electrolyte having gold and silver contained in the electrolyte and/or electrode (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and battery of Hamada such that the nanoparticles comprise gold because Kozawa teaches that a battery having a long service life and excellent high rate discharge can be provided (Abstract).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2006-351465A; using machine translation for citation purposes) in view of Kozawa et al. (JP 2007-109618A; using machine translation for citation purposes) as applied to claims 7 and 17 above and in further view of Miller (US 2013/0337189 A1).
As to Claims 8-9, Hamada teaches of a particle size of 3.5-8 nm (paragraph 9). Modified Hamada does not specifically teach the shape of the particles.
However, Miller teaches wherein the shape of the nanoparticles can be spherical, irregular shapes (coral-shaped), etc. wherein the particle size can be less than 100 nm or greater than 100 nm depending on what is needed (paragraphs [0049]-[0050]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the nanoparticles to read on the claimed shapes and sizes because Miller teaches that mechanical and thermal stability can be improved (paragraph [0107]).  In addition, the courts have held that the claimed shapes for the nanoparticles is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shapes are significant.  See MPEP 2144.04, IV, B.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2006-351465A; using machine translation for citation purposes).
As to Claims 11 and 18, Hamada et al. discloses a method of improving performance of a lead-acid battery, comprising: providing a battery with an electrolyte solution, adding silver nanoparticles (particle size of 3.5-8 nm) to the electrolyte solution to bring the concentration of silver nanoparticles to be between 0.0001-0.1 parts for 100 parts of solvent by weight (this corresponds to between 1-1000ppm in the colloidal solution, which is then added to the electrolyte in an amount of 2.5-5 wt% which leads to a final concentration of silver in the electrolyte to be between 24-48 ppm overlapping with the claimed range) (paragraphs 1-2, 5, 9, 12-13, 15). The courts have held that in the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of nanoparticles in the electrolyte of Hamada to be within the claimed range because Hamada et al. teaches that a battery that can maintain its performance for a long time can be provided (paragraph 1).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2006-351465A; using machine translation for citation purposes) in view of Davidson et al. (GB 2,442,051 A).
As to Claims 12-13; Hamada does not specifically disclose the claimed concentration.
However, Davidson et al. teaches of lead-acid battery comprising an electrolyte having a 5-30% colloidal silver particle suspension having 1-30ppm silver, therefor the electrolyte comprise 50ppb-9ppm silver particles (pg. 1). The courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of silver nanoparticles of Hamada to fall within the claimed range because Davidson teaches that an electrolyte with enhanced performance can be provided (Pg. 1). 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (WO 2005/027255 A1) in view of Kozawa et al. (JP 2007-109618A; using machine translation for citation purposes).
As to Claims 19-20, Lam et al. discloses of a lead-acid battery, comprising an electrode paste made of lead oxide and water and wherein the electrode is immersed in sulfuric acid (pg. 23, lines 1-26). It is the position of the Office that the battery electrode paste of Lam will inherently form one of the claimed compounds given that the method and materials of the present invention and the prior art are the same. See MPEP 2112. Lam does not specifically disclose wherein the electrode comprises metal nanoparticles.
However, Kozawa teaches of a lead-acid battery, comprising an electrolyte having gold and silver contained in the electrolyte and/or electrode (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and battery of Lam such that the nanoparticles comprise gold because Kozawa teaches that a battery having a long service life and excellent high rate discharge can be provided (Abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of U.S. Patent No. 11,018,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose each and every limitation of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727